Citation Nr: 1739068	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  13-25 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an initial compensable evaluation for calluses of bilateral feet.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include depression.

3.  Entitlement to service connection for alcohol abuse secondary to an acquired psychiatric disorder, to include depression. 


REPRESENTATION

Veteran represented by:  Wisconsin Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his partner

ATTORNEY FOR THE BOARD

M. Gonzalez, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1965 to December 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision from the Department of Veterans (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

The Veteran seeks entitlement to service connection for a psychiatric disability.  The evidence reveals a diagnosis for depression.  As such, the Board has characterized the Veteran's claim as entitlement to service connection for an acquired psychiatric disability, to include depression.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) (Where the evidence submitted in support of a claim reasonably raises the issue of a related condition, it is error for the VA not to consider a claim for the related condition); see also Brokowski v. Shinseki, 23 Vet. App. 79, 86 (2009).   

In May 2017, the Veteran testified during a travel board hearing before the undersigned Veterans Law Judge.  At the hearing the Veteran waived Agency of Original Jurisdiction (AOJ) review of evidence received by VA since the last adjudication of this matter.  A transcript of the hearing is of record.

The issue of entitlement to initial compensable evaluation for calluses of bilateral feet is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.



FINDING OF FACT

The competent, credible evidence is against a finding that the Veteran has a psychiatric disorder related to his active duty service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disorder, to include depression, are not met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.03, 3.304, 4.125 (2016).

2.  The criteria for service connection for alcohol abuse secondary to an acquired psychiatric disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.03, 3.304, 3.310, 4.125 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Veteran asserts that his diagnosed acquired psychiatric disorder, to include depression, is etiologically related to his military service, and that he has abused alcohol as a result of this disability.  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  A disability that is proximately due to, the result of, or permanently aggravated by a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310 (2016).  

During the May 2017 Board hearing the Veteran testified that he experienced symptoms related to his psychiatric disorder in service.  He testified that his mental health symptoms were related to inequalities he experienced in service due to his race.  He testified that he continued to experience symptoms after service.  He testified that he kept to himself, that he had nightmares and talked in his sleep, and that after service his father reported he slept with his eyes open.  The Veteran testified that he did not feel comfortable seeking treatment after service.  The Veteran's partner testified that since 1994 the Veteran has experienced symptoms including difficulty sleeping, agitation, and being jumpy.

Service treatment records demonstrate that the Veteran complained of headaches, nervousness, twitching eyes, sleeplessness, chronic anxiety, and reacting to others' activities with a fight or flight reaction.  The Veteran was treated for mild chronic anxiety and prescribed medication.  The Veteran denied psychiatric problems at entrance and separation from service, including frequent trouble sleeping, frequent or terrifying nightmares, depression or excessive worry, excessive drinking habit, any drug or narcotic habit, and nervous trouble of any sort.  Psychiatric evaluation at separation was normal.    

In a March 2011 statement the Veteran reported that his psychiatric disorders have been ongoing since discharge from service and that he had not received treatment yet.  In an April 2011 statement he reported drinking to cope with stress in service.  He reported that he saw a psychologist in service due to all the stress but that he did not feel the psychologist helped so he continued to cope on his own. 

A February 2004 VA treatment report indicates the Veteran had an abnormal depression screen and that during the past month the Veteran reported he had often been bothered by feeling down, depressed, or hopeless.

During the August 2011 VA examination the examiner diagnosed depression not otherwise specified (NOS) and alcohol abuse.  The Veteran reported that "a few years back" he was charged with "fighting" and was ordered to attend anger management classes.  The examiner opined that it was less likely than not that the Veteran's current depression is related to service.  She explained that the entrance and separation examinations are negative for any mental health conditions, and that it remained unclear the extent to which the Veteran experienced distress since service treatment records do not contain treatment for depression and any information other than that he met with a provider for mild chronic anxiety.

During the July 2013 VA examination the Veteran reported that he has had nightmares and has tended to isolate himself since service.  The examiner opined that the Veteran does not meet the criteria to diagnose a mental illness.  He reported that the Veteran reported distress in service and had some mental health treatment, but has not had any consistent mental health treatment since service and his reported social withdrawal and nightmares are not sufficient for a formal diagnosis.   He reported that while the Veteran has not undergone consistent mental health treatment, PTSD and depression screens since 2008 have consistently been negative.

Although the July 2013 VA examiner did not diagnose a mental health disorder and reported that PTSD and depression screens since 2008 have consistently been negative, the July 2011 VA examiner indicated that the Veteran did meet the criteria for depression during the period on appeal.  The VA examiners discussed the Veteran's medical history, evaluated the Veteran using the complete Diagnostic and Statistical Manual of Mental Disorders (DSM) criteria, and supported their diagnostic criteria with reasoned medical explanations.  While the Veteran may not have had a diagnosable psychiatric disorder throughout the entire appeal period, he did have such a disorder for at least part of the period.  Thus, the Board finds that the Veteran has a current disability for purposes of VA compensation benefits.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that there is a current disability for VA purposes when a claimant has a disability at the time a claim is filed or during the pendency of that claim); see also Romanowsky v. Shinseki, 26 Vet. App. 289, 293-94 (2013).  As discussed above, there was a complaint of mental health symptoms during service.  As such, the remaining question is whether the Veteran's depression noted in 2011 is related to service, also known as nexus.  

The only medical opinion addressing nexus is the August 2011 VA opinion which is adverse to the claim.  The Board finds this opinion highly probative as it was made by a medical professional after examination of the Veteran, considers the medical history including the Veteran's lay statements, and contains a rationale supporting the conclusion reached.  

As noted by the examiner, the Veteran did report mental health symptoms during service, although depression was not one of these symptoms and he had a completely normal psychiatric examination at separation.  The crux of the Veteran's claim is that he has had ongoing mental health problems beginning during service and continuing to the present.  However, the normal separation examination directly contradicts such a finding.  While the Veteran is competent to relay observable symptomatology, such as depression, in this case the evidence of record contradicts any current assertion that mental health symptomatology from service continued to the present.  Most notably, at separation the Veteran himself specifically denied having had frequent trouble sleeping, frequent or terrifying nightmares, depression or excessive worry, excessive drinking habit, any drug or narcotic habit, and nervous trouble of any sort.  The Board finds the Veteran's statements contemporaneous to service, made for the purpose of identifying disability, more probative than his more recent statements made years after service for the purpose of obtaining benefits.  As such, the medical and lay evidence suggest that the Veteran had no mental health symptoms, problems, or diagnoses - to include depression - when he separated from the military.  Again, it is noted that even when the Veteran reported mental health symptoms during service he did not report depression.  The VA examiner found these facts significant when opining that the diagnosed depression was not related to military service.  Given the above, the Board finds the preponderance of the evidence is against the claim for service connection for a psychiatric disorder.  

As service connection is denied for an acquired psychiatric disorder, the claim for service connection for alcohol abuse secondary to an acquired psychiatric disorder must also be denied.  To prevail on this theory of entitlement, service connection would have to be in effect for a psychiatric disorder.  See 38 C.F.R. § 3.310.  


ORDER

Service connection for an acquired psychiatric disorder, to include depression, is denied.

Entitlement to service connection for alcohol abuse secondary to an acquired psychiatric disorder, to include depression, is denied.  


REMAND

In July 2013 the Veteran underwent a VA examination to assess the severity of his service-connected calluses of the bilateral feet.  During the May 2017 Board hearing the Veteran asserted that the disability has worsened.  

VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate. VAOPGCPREC 11-95 (April 7, 1995); see also Weggenmann v. Brown, 5 Vet. App 281 (1993).  Based on the Veteran's testimony the Board finds that a remand for a new VA examination is warranted to determine the current severity of the Veteran's service-connected calluses of the bilateral feet.

Updated VA treatment records should also be associated with the claims file.  38 U.S.C.A. § 5103A(c).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file the Veteran's updated VA treatment records from the Milwaukee VA Medical Center (VAMC) dated from May 2017 to the present.

If the Veteran has received private treatment, he should be afforded an appropriate opportunity to submit those records.  All efforts to obtain this evidence should be documented in the claims file.

2.  Schedule the Veteran for a VA examination to determine the current manifestations and severity of his service-connected calluses of the bilateral feet.  The claims folder should be reviewed by the VA examiner.  All appropriate tests and studies should be conducted and clinical findings should be reported in detail.  All symptomatology associated with the calluses of the bilateral feet should be reported.

3.  After completing the requested actions and any additional actions deemed necessary, the AOJ should readjudicate the claim for entitlement to an initial compensable evaluation for calluses of bilateral feet.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



      (CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


